IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


ROBERT DAVIS,                             :   No. 20 EAP 2019
                                          :
                   Appellant              :   Appeal from the Order dated June 3,
                                          :   2019, entered on June 4, 2019, in
                                          :   the Commonwealth Court at No. 181
             v.                           :   MD 2019.
                                          :
                                          :
DEPARTMENT OF CORRECTIONS,                :
                                          :
                   Appellee               :


                                    ORDER


PER CURIAM
     AND NOW, this 22nd day of January, 2020, the Order of the Commonwealth Court

is hereby AFFIRMED.